 



Exhibit 10.1
ARLINGTON TANKERS LTD.
2007 BONUS PLAN
(As Amended on August 17, 2007)
     1.      Purpose. The purpose of this Bonus Plan (this “Plan”) is to retain
and to provide an incentive for the executive officers of Arlington Tankers
Ltd., a Bermuda corporation (the “Company”).
     2.      Period Covered by Plan. This Plan shall cover the fiscal year
ending December 31, 2007.
     3.      Eligibility. The co-chief executive officers of the Company as of
the date of the adoption of this Plan are eligible to participate in the Plan
(each a “Participant”). In order to be eligible to receive any bonus payments
under this Plan, as described in Exhibit A, the Participant must be employed by
the Company as of December 31, 2007 (the “Determination Date”).
     4.       Bonus Payments. In the event that the Company achieves an
objective set forth on Exhibit A attached hereto, each Participant shall be
eligible to receive the bonus payment set forth opposite such objective
consistent with the terms set forth in this Plan. The bonus amounts set forth on
Exhibit A are cumulative, meaning that each Participant shall be eligible to
receive the bonus payment for each objective achieved, it being understood that
(1) the Qualified Transaction Bonus Payment would be paid only once, even if
more than one Qualified Transaction is completed during 2007; and (2) the Other
Approved Transaction Objective may be satisfied whether or not any Qualified
Transactions are completed during 2007. If, prior to the time that all
Reconfirmation Payments shall have been paid, a Participant’s employment with
the Company is terminated in circumstances that would entitle such Participant
to compensation under Section 4.2 of such Participant’s Executive Change in
Control Agreement, dated as of October 24, 2005 (a “Change in Control
Agreement”), then, in addition to any other payments to which such Participant
would be entitled under such Change in Control Agreement, such Participant shall
be eligible to receive accelerated payment of any such unpaid Reconfirmation
Payments.
     5.       Withholding Taxes. The Company may deduct from any payment
otherwise due to Participants under this Plan any amount required to be withheld
by the Company under applicable federal, state, and local or other income and
employment tax withholding laws and regulations. If the Company elects not to or
cannot withhold such amounts from payments due to a Participant, each
Participant must pay the Company the full amount, if any, required for
withholding.
     6.      Non-Assignability. No Participant shall have the power or right to
transfer, assign, mortgage, or otherwise encumber his interest under this Plan;
nor shall such interest be subject to seizure for the payment of a Participant’s
debts, judgments, alimony, or separate maintenance or be transferable by
operation of law in the event of a Participant’s bankruptcy, insolvency, divorce
or separation. This Plan shall be binding upon and shall inure to the benefit of
the Company and its successors and assigns.
     7.       Amendment and Termination of this Plan. The Compensation Committee
may amend or terminate this Plan or any portion thereof at any time.

 



--------------------------------------------------------------------------------



 



     8.      Administration. This Plan shall be administered by the Compensation
Committee of the Company’s Board of Directors. The Compensation Committee shall
have authority to adopt, amend and repeal such administrative rules, guidelines
and practices relating to this Plan as it shall deem advisable. The Compensation
Committee shall have broad discretion to construe and interpret the terms of
this Plan, to make adjustments or amendments to this Plan, and to make
determinations as to whether the criteria for bonus payments have been
satisfied. All decisions by the Compensation Committee shall be made in the
Compensation Committee’s sole discretion and shall be final and binding on all
Participants and all persons having or claiming any interest in this Plan. No
member of the Compensation Committee shall be liable for any action or
determination relating to or under this Plan unless it is demonstrated that such
action or determination was made in bad faith.
     9.      Compliance With Code Section 409A. Notwithstanding any other
provision of this Plan to the contrary, all bonus payments made hereunder should
be made no later than thirty days following the Determination Date. The Company
shall have no liability to a Participant, or any other party, if an Award that
is intended to be exempt from, or compliant with, Section 409A of the Internal
Revenue Code is not so exempt or compliant or for any action taken by the
Compensation Committee.
     10.       Employment Rights. The adoption of this Plan does not confer upon
any Participant any right to continued employment with or service to the Company
or interfere in any way with the right of the Company to terminate the
Participant’s employment or service at any time.
     11.       Unfunded, Unsecured Obligation. This Plan shall at all times be
entirely unfunded and no provisions shall at any time be made with respect to
segregating assets of the Company for payment of any benefits hereunder.
Additionally, nothing contained herein shall be construed as giving a
Participant, his or her beneficiary, or any other person, any equity or other
interest of any kind in any assets of the Company or creating a trust of any
kind or a fiduciary relationship of any kind between the Company and any such
person. As to any claim for any unpaid amounts under this Plan, a Participant,
his or her beneficiary, and any other person having a claim for payment shall be
unsecured creditors.
     12.      Governing Law. This Plan shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Connecticut
without regard to any applicable conflicts of laws.
     13.      Effective Date. This Plan is effective on April 20, 2007 (the
“Effective Date”), the date on which the Board of Directors of the Company
approved this Plan.

2



--------------------------------------------------------------------------------



 



Exhibit A



Objective
Complete at least one transaction during 2007 that satisfies the following
criteria (the “Transaction Criteria”):
•   Transaction consideration with an aggregate value equal to or greater than
$50 million; and
•   At the time of the closing of the transaction, the projected cash available
for dividends must be greater than or equal to the Company’s blended cost of
capital of 8.3%, referred to as “Investment Criteria”, for a minimum of five
years.
Any transaction that satisfies the Transaction Criteria is referred to as a
“Qualified Transaction” and this performance objective is referred to as the
“Qualified Transaction Objective.”
Bonus Payment
One lump sum cash payment of $200,000 (the “Qualified Transaction Bonus
Payment”), payable within two business days following the date on which the
Company holds its first regularly scheduled Board of Directors meeting in 2008.


 



With respect to any Qualified Transaction completed in 2007, a one-time
re-confirmation by the Compensation Committee that, as of the first anniversary
of the closing of such Qualified Transaction, such Qualified Transaction
satisfies the initial Investment Criteria (the “Reconfirmation Objective”).
For each Qualified Transaction that satisfies the Reconfirmation Objective, four
annual lump sum cash payments (each, a “Reconfirmation Bonus Payment” and,
collectively, the “Reconfirmation Bonus Payments”), the first payable within two
business days following the date on which the Company holds its first regularly
scheduled Board of Directors meeting in 2009, so long as the Participant is
employed by the Company as of December 31, 2008; the second payable on the date
on which the Company holds its first regularly scheduled Board of Directors
meeting in 2010, so long as the Participant is employed by the Company as of
December 31, 2009; the third payable on the date on which the Company holds its
first regularly scheduled Board of Directors meeting in 2011, so long as the
Participant is employed by the Company as of December 31, 2010; and the fourth
payable on the date on which the Company holds its first regularly scheduled
Board of Directors meeting in



A-1



--------------------------------------------------------------------------------



 



2012, so long as the Participant is employed by the Company as of December 31,
2011. The amount of each annual Reconfirmation Bonus Payment for a particular
Qualified Transaction shall be calculated based upon such Qualified
Transaction’s projected amount of cash available for dividends during the
five-year period following the closing of such Qualified Transaction, multiplied
by 1.5%, and then divided by four. For example, if the Compensation Committee
estimates that such Qualified Transaction will generate cash available for
dividends of $41.5 million during the five-year period following the closing of
such transaction, then each executive officer would be eligible to receive an
annual Reconfirmation Bonus Payment of $155,625 ($41.5 million times 1.5%=
$622,500/4= $155,625).


 



Complete one or more transactions during 2007 that are not Qualified
Transactions, but which are approved by the Company’s Board of Directors, but is
less than $50 million (the “Other Approved Transaction Objective”).
The total amount of general and administrative expenses during 2007, excluding
Participants’ bonus compensation pursuant to this Plan, as confirmed by the
Company’s independent auditors, does not exceed the approved budget for fiscal
year 2007.
A maximum lump sum cash payment of $150,000, payable within two business days
following the date on which the Company holds its first regularly scheduled
Board of Directors meeting in 2008.
A maximum lump sum cash payment of $75,000, payable within two business days
following the date on which the Company holds its first regularly scheduled
Board of Directors meeting in 2008.



A-2